Exhibit (a)(1)(J) FORM OF REMINDER OF EXPIRATION OF OPTION EXCHANGE OFFER Reminder — Offer to Exchange Expiration Date is Approaching This is to remind you that the Sigma Designs, Inc. Offer to Exchange that commenced on August 24, 2009 is scheduled to expire at 9 p.m. U.S. Pacific Time on September 22, 2009 (the “Offer’). We currently have no plans to extend the expiration date. If you wish to exchange any of your eligible stock options, you must complete and sign your Election Form and submit it to us so that we receive it before 9 p.m. U.S.
